 In the Matter of THE GREATSOUTIIERNOIL COMPANY,EMPLOYERandOIL WORKERS INTERNATIONAL UNION, CIO,PETITIONERCase No. 17 RC^-548.Decided November 30, 19.4.9DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held beforeMargaret L. Fassig, hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The business of the Employer :The Employer, a Kansas corporation, is engaged in the productionof crude oil, and operates approximately 85 producing oil wells ofstripper classification in Greenwood County, and Butler County, Kan-sas.Approximately 37 percent of the outstanding capital stock of theEmployer is owned by the Tide Water Associated Oil Company (Mid-Continent Division).'During the year 1948, the Employer produced a total of approxi-mately 87,982 barrels of crude oil.Of this amount, approximately24,689 barrels of oil valued at about $63,885 were sold to the Skelly OilCompany, and approximately 63,293 barrels of oil valued at about$165,270 were sold to the White Eagle Oil Purchasing Company, In-corporated.All such oil was sold as crude oil at the lease tanks onthe leases from which the oil was produced by the Employer.The crude oil purchased by the Skelly Oil Company was transportedthrough that company's pipe-line system to its oil refinery at ElDorado, Kansas, where it was commingled with other crude oil pur-IAt thehearing, the Industrial RelationsManager for the Tide Water Associated OilCompany, herein referred to as Tide Water, stipulated that it is engaged in commercewithin the meaning ofthe Act.87 NLRB No.43.289 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDchased in eastern Kansas and, after processing,2 was manufacturedinto various petroleum products.Approximately 81 percent of thesemanufactured products was shipped outside the State of Kansas.The crude oil purchased by the White Eagle Oil Purchasing Com-pany, Incorporated, together with other crude oil purchased from thesame general area of the Employer, was transported by the SoconyVacuum Oil Company, Incorporated, the parent company of theWhite Eagle Oil Purchasing Company, Incorporated, through its pipe-line system to its refinery at Augusta, Kansas, for processing.3Ap-proximately 80 percent of the production from the Augusta, Kansas,refinery was shipped in interstate commerce.We find, contrary to the contention of the Employer, that it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act and that it will effectuate the policies of the Act to assertjurisdiction in this case.42.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer and the Petitioner agree that all production andmaintenance employees in and around the Employer's Sallyard, Kan-sas, operations, excluding clerical employees, the head roustabout, andall other supervisors, constitute an appropriate unit.The sole dis-pute between the parties is the Petitioner's contention that the re-quested employees should be added to the existing unit of refinery andproduction employees which it currently represents under contractwith Tide Water, a stockholding company of the Employer.The record shows that the crude oil production operations of theEmployer and Tide Water are functionally integrated.Thus, theproduction superintendent of Tide Water is also in charge of theEmployer's production operations; pay scales, insurance benefits, andother employee privileges are substantially the same for both com-panies; production, pay roll, and other personnel records of the Em-ployer are kept at Tulsa, Oklahoma, at the offices of Tide Water; inseveral instances the same individuals function as management execu-tives of both corporations.The interrelation of these operational andpersonnel activities might, under other circumstances, indicate the2During the year 1948,Skelly Oil Company processed a total of 9,160,600 barrels of.crude oil at its El Dorado, Kansas, refinery.3During 1948, Socony Vacuum Oil Company, Incorporated, processed a total of 8,960,000barrels of crude oil at its Augusta, Kansas, refinery.4W.W. Holmes, Lottie Apple Holmes Haley, W. F. Siebold, E. I. Newblock, John H.Hill, and T. J.Haley,83 NLRB49;James C. Ellis,sole owner,d/b/a JamesC. Ellis(OilProduction),72 NLRB 474. THE GREAT SOUTHERN OIL COMPANY291propriety of merging the employees of these two companies in a singleunit as sought by the Petitioner.However, each corporation is aseparate operating entity,and TideWater isnot a party to this pro-ceeding; there is also no history of collective bargaining covering theemployees of the Employer and Tide Water. In view of the fore-goingand upon the entire record in the case, we believe that the em-ployees of the Employer's Sallyard,Kansas,operations comprise aseparate appropriate unit.In the event, however,that these em-ployees select the Petitioner as, their bargaining representative, andthe Petitioner,the Employer,and TideWateragree to bargain col-lectively for the employees of both corporations as a single unit, it willnot be inappropriate for these parties to consolidate the two groupsand to engage in bargaining upon such basis.We find that all production and maintentance employees of the Em-ployer in and around Sallyard,Kansas,excluding clerical employees,the head roustabout,and all other supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Oil Workers International Union, CIO.877359-50-vol.87-20